Citation Nr: 0609397	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cocaine addiction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from September 
1986 to June 1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In December 2005 the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of that hearing is contained in the claims folders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he developed a cocaine 
addiction, as a disease, as a result of cocaine 
administration for a nasal fracture repair.  A September 1987 
in-service record for that procedure informs that 4 cc of 4% 
cocaine was to be used, and that closed reduction of the 
fracture with splinting was to be performed.  The veteran 
further contends that other drugs medically administered at 
the same time as the cocaine should not have been 
administered with the cocaine, and that this co-
administration may have lead to his cocaine addiction.  
However, the veteran has not presented medical evidence 
supportive of these theories in his case.  

The veteran was afforded a VA examination in April 2003 to 
address the question of a causal link between the single in-
service administration of cocaine, and subsequent addiction.  
The veteran then provided a history of this single instance 
of in-service administration of cocaine, but he also provided 
a history of then being restricted from training and feeling 
out of place in his bunk while others were training, with 
cocaine use thereafter in service.  Hence, the veteran's own 
statements at the VA examination suggest that more may have 
been involved in his illicit use of cocaine in service than 
mere addiction due to a single use, notwithstanding the 
veteran's contentions of single-use-induced addiction.  The 
VA examiner informed that he did not know of medical 
literature on the subject of medical administration of 
cocaine causing addiction, and did not know whether in this 
case administration of cocaine in September 1987 caused 
cocaine addiction in this veteran.  

While there is no medical evidence within the record to 
support his single-use-producing-addiction theory to support 
of his claim, the veteran did submit documents in February 
2003, and at the December 2005 hearing before the 
undersigned, including literature, obtained from the 
Internet, informing of cocaine obsession as related to an 
addictive personality, and including testimonials from users 
to the effect that once they tried cocaine they were hooked.  
However, lay (non-medical) evidence cannot serve as medical 
evidence or opinion to support a claim; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, remand is in order for a further medical 
examination, to address whether the veteran has a current 
disorder associated with cocaine, and if so whether this is 
causally associated with his single medical administration of 
cocaine in service in September 1987.  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty (LOD) unless such injury or disease was a result 
of the person's own willful misconduct.  Willful misconduct 
includes abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(a), (d) (2005).

In January 1997, a precedential VA General Counsel opinion 
concluded that, under section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, the law prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See VAOPGCPREC 2-97 
(Jan. 16, 1997).  VA General Counsel precedent opinions are 
binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).

However, there exists an exception to this bar against 
service connection for a disease due to abuse of drugs.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability. See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001). The Federal Circuit also indicated 
that veterans could potentially receive compensation if they 
can "adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder." The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing." In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol- abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability. 
Compensation is precluded in only two situations: (1) for 
primary alcohol or drug abuse disabilities; and (2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol or drug abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol or drug abuse 
disability arising during service from voluntary and willful 
drinking to excess.
 
In this case, the veteran has been service connected for 
post-operative residuals of the nose fracture for which the 
external fixation procedure was performed in September 1987 
with administered medical cocaine.  Hence, if it is shown by 
the weight of the medical evidence (at least as likely as 
not) that the veteran developed cocaine addiction as a result 
of this medical administration of cocaine, there is no bar to 
service connection, and service connection would be 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  If this 
causality is not shown, then even though the addiction may 
have developed in service, he would be barred from service 
connection for the addiction because the illicit drug use 
would be willful misconduct.  38 C.F.R. § 3.301.  

Finally, during the course of this appeal, new legal 
precedent has been provided.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  There are now new notice requirements set out.  While 
the case is undergoing development, additional notice will be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  RO should undertake additional 
notice to comply with the legal holding 
in Dingess.

2. With the veteran's assistance, the 
RO should seek to obtain available, 
unobtained VA and private treatment 
records, to include individual and 
group therapy records and records of 
inpatient hospitalization and group 
housing, including from sources for 
which the veteran submitted 
documentation of treatment in February 
2003:  McLeod Addictive Disease Center, 
Charlotte, North Carolina; The 
Alcoholic's Home, Inc., Jamestown, 
North Carolina; Mecklenburg County Area 
Mental Health Authority Substance Abuse 
Services Center, Mecklenburg County, 
North Carolina; Julian F. Keith Alcohol 
and Drug Abuse Treatment Center, Black 
Mountain, North Carolina; North 
Carolina State Oxford House, Dunn, 
North Carolina; and St. Joseph's 
Hospital.  Appellant's assistance in 
obtaining the records should be 
requested as needed, to include release 
forms and times and dates of 
treatments.  All records and responses 
received should be associated with the 
claims folder.

3.  The RO should obtain the veteran's 
service personnel records, including 
all personnel actions, all medical 
board evaluations, all records of 
findings of drug abuse or other 
misconduct, all records of charges 
brought against the veteran including 
all associated evidentiary records, and 
all statements, depositions, or 
testimony by the veteran or others as 
documented within the veteran's 
personnel records.  All records and 
responses received should be associated 
with the claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate physician to include 
knowledge in drug addiction, to address 
the nature and etiology of any current 
cocaine addiction.  The claims folders 
should be provided to the examiner 
before the examination for review.  The 
examiner should review the claims 
folders, including in particular the 
service records documenting the 
veteran's external fixation for a nose 
fracture in September 1987 with the 
cocaine doses as administered, the 
post-procedure prescribed medication, 
and a urinalysis in February 1988 which 
was positive for cocaine; the veteran's 
service personnel records, including 
those documenting the veteran's service 
separation in June 1988 based on 
misconduct abuse of illegal drugs; 
post-service records of numerous 
treatments for drug or alcohol abuse; 
an April 2003 VA examination to address 
the veteran's claimed cocaine 
addiction, including particularly the 
veteran's statements as recorded in 
that examination report regarding 
events in service prior to his cocaine 
abuse in service; and the veteran's 
testimony at a hearing before the 
undersigned in December 2005.  Any 
necessary, non-invasive tests and 
studies should be conducted.  Based on 
review of the claims folders, 
examination of the veteran, and any 
tests conducted, the examiner should 
answer the following questions:

A.  Does the veteran currently 
suffer from cocaine addiction as a 
disease entity?

B.  If the answer to question A is 
yes, then is it possible to 
develop an addiction to cocaine as 
a result of medical administration 
of the recorded doses of cocaine 
for a procedure to externally 
fixate a fractured nose, such as 
was performed on the veteran in 
September 1987?  In answering this 
question, the examiner should 
address whether the answer is 
affected by the Lidocaine that was 
co-administered with the cocaine 
in September 1987, and the non-
steroidal anti-inflammatory drug 
and Tylenol #3 that were 
prescribed for use following the 
procedure.  

C.  If the answer to question B is 
yes, then is it at least as likely 
as not that the veteran developed 
a cocaine addiction in service as 
a result of that single medical 
administration of 4 cc of 4% 
cocaine for a procedure to 
externally fixate a fracture nose 
in September 1987?

D.  If the answer to question C is 
yes, then is it at least as likely 
as not that the veteran has a 
current cocaine addiction, as a 
disease entity, which is causally 
related to that single medical 
administration of 4 cc of 4% 
cocaine solution in September 
1987?

E.  To the extent not otherwise 
answered, is there any current 
residual disability shown as a 
result of the reported treatment?

All answers to the questions posed 
should be explained in full.  If 
the examiner cannot answer a 
question without resort to 
medically unsupported speculation, 
the examiner should so state for 
that question, and for those 
questions following that question 
that are predicated on an answer 
"yes" to that question, the 
examiner should specify that 
his/her answer is predicated on an 
answer in the affirmative to the 
prior question and that the 
current question is answered as if 
the answer to the prior question 
is "yes", without the examiner 
being able to conclude that the 
answer to the prior question is 
indeed "yes".  

5.  Thereafter, the remanded claim 
must be appropriately readjudicated.  
If the determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


